DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendment filed April 20, 2022 is acknowledged.

Response to Amendment
Claims 1, 10, and 17 have been amended.  Claims 3, 5, 12, and 19 have been canceled.  Claims 1, 2, 4, 6-11, 13-18, and 20 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed April 20, 2022 have been fully considered but they are not persuasive.  A response is provided below in bold where appropriate.
II. REJECTIONS UNDER 35 U.S.C. § 101

Claims 1, 2, 4-18 and 20 were rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Applicants again submit that the claims are directed to patentable subject matter as the claims are not directed to an abstract idea, but even if so, are integrated into a practical application.

In summary, the current claims are integrated into a practical application of controlling the execution of multiple co-dependent electronic data transaction messages in an electronic data transaction processing system, improving the computer processing speeds of the hardware matching processors by reducing/minimizing the number of transactions and/or operations performed thereon and addressing latency asymmetry in a system comprising multiple processing components.

In response to the arguments, the Examiner alleges that:

The above, therefore, is not improving technology itself but is about reducing data sets and/or operations performed. See the Non-Final Office Action dated January 20, 2022, page 3.

Further, the Examiner alleges that:

The above functionality to ensure market participant expectations are met is not improving computer technology itself but is about including functionality to ensure expectations of market participants are met. See the Non-Final Office Action dated January 20, 2022, page 4.

In response, Applicants respectfully disagree. The current claims’ limitations provide an improvement over prior electronic data transaction processing systems in that the claimed electronic data transaction processing system, as shown for example in Fig. 4, includes the use of a processor, separate from the plurality of hardware matching processors configured in parallel, which is a specialized processor that implements an incoming order receiver, a validation processor, and an order forwarder and that reduces processing time by determining which transactions should be forwarded to the plurality of hardware matching processors and which should not. In other words, the claims are specifically directed to a system which reduces processing time of transactions by bypassing processing by a plurality of hardware matching processors when the separate processor determines that each of the co-dependent transactions are not transactable. The current claims are eligible because the current claims integrate an abstract idea into a practical application and the current claims, as a whole, amount to significantly more than the abstract idea itself.

From Applicant’s argument above…

“…includes the use of a processor, separate from the plurality of hardware matching processors configured in parallel, which is a specialized processor that implements an incoming order receiver, a validation processor, and an order forwarder and that reduces processing time by determining which transactions should be forwarded to the plurality of hardware matching processors and which should not.  In other words, the claims are specifically directed to a system which reduces processing time of transactions by bypassing processing by a plurality of hardware matching processors when the separate processor determines that each of the co-dependent transactions are not transactable.<<

The above appears to be a system for reducing processing time of transactions using parallel processors.  Applicant argues that parallel processors is a specialized processor.  A particular system architecture of processors for processing transactions would still be abstract as it is for processing transactions.

From Applicant’s teachings on parallel processing:

“The match engine 400 may check each order sequentially or using parallel processing. In order to save time and operate efficiently, the match engine 400 ( or more than one match engine 400) may simultaneously check each order against their respective order books. For certain order books that include implied orders, the match engine 400 may perform the check sequentially. For example, if an order from the CMO is matched against a synthetic order it may affect a separate order book. If that separate order book is related to an order in the CMO, the entire validation of the CMO may be in doubt. If the match engine 400 performs the checking sequentially, the match engine 400 may re-arrange the sequence of the orders. For example, the match engine 400 may check larger orders in the CMO first or orders that may be more likely not to match.” [00110]

Therefore, the advantage of parallel processing appears improve order processing in order to save time and operate efficiently by checking order books and matching orders simultaneously.   This is improving order processing and not technology itself.

From Claim 10…
“wherein the validating further comprises forwarding, subsequent to the locking of the subset of the one or more data structures, by the processor, test messages representing the plurality of component electronic data transaction request messages to the respective plurality of hardware matching processors to determine if there is a test match, wherein the determination includes simultaneously checking the test messages, by the respective plurality of hardware matching processors, using parallel processing;”

Therefore using parallel processing for checking test messages, which appears to speed up order processing.  There is no indication that “using” parallel processing is a technology advancement, or is nothing other than using existing available computer technology systems to improve processing of financial transactions.

In particular, Applicants submit that the claims and application cover, i.e., are specifically directed to, a method/system which ensures that, when processing a combined electronic data transaction request message which comprises multiple co-dependent electronic data transaction request messages to be processed across multiple data structures in a continuously operating system where, if all of the multiple co-dependent electronic data transaction request messages cannot be processed, none should be processed and, if all of the multiple co-dependent electronic data transaction request messages can be processed, that the related subset of the data structures is locked or otherwise prevented from processing other subsequently received external electronic data transaction request messages until those multiple co-dependent electronic data transaction request messages are completed.

Specifically, the locking of the subset of the data structures comprises each hardware matching processor receiving an instruction from the separate processor to prohibit modification of a related subset of the one or more data structures which prevents the plurality of hardware matching processors from processing subsequently received incoming electronic data transaction request messages from the data communications network. In other words, the method/system controls the execution of multiple co-dependent electronic data transaction request messages in an electronic data transaction processing system by controlling access to the necessary data structures by the hardware matching processors which then controls their operation. By controlling the execution of multiple co-dependent electronic data transaction request messages, the current claims improve the computer processing speeds of the hardware matching processors by reducing or minimizing the number of data transactions and/or operations performed thereon. Further, the validating that each of the plurality of component electronic data transaction request messages may be matched comprises the system simultaneously checking each order against their respective order books to save time and operate efficiently. See Applicants Specification, paras. [0088] and [00110].

Data structures are taught as order books.  From Applicant’s disclosure…
“In certain embodiments, there may be multiple hardware matching processors 440 that are connected to the one or more data structures 450. Each hardware matching processor 440 may be assigned to a specific data structure 450. Each data structure, that may also be referred to as an order book, is associated with a particular "data item", e.g. tradeable product, and stores data representative of previously received but unsatisfied electronic data transaction requests for that particular data item…” [0085]

This is not merely an implementation of a business process or execution of a simple conditional transaction but rather relates to a specific process control problem that affects electronic exchanges which utilize independently operating continuous transaction processing systems to continuously process incoming electronic data transaction request messages, i.e., how to control execution to ensure that all of a set of multiple required electronic data transaction request messages can be processed by different order books (processing systems) of the electronic exchange avoiding the problem that processing conditions will independently change after some of the required electronic data transaction request messages have been processed but before the remaining electronic data transaction request messages can be processed. In other words, this is a system control problem where independently/arbitrarily operating parts of the system are tasked with processing different portions of a component transaction.

This specifically claimed control of the independently operating continuous transaction processing systems is not a side benefit, as noted by the Examiner, but a direct result of the operation of claimed limitations in the claimed combination which operates in this specific manner when the claimed transactions are received.

Respectfully, the above appears to solve an order processing problem of processing a transaction by different order books and not solving a technical problem.  

The claimed system relates to the technical field of electronic data transaction system having multiple independent processing components. The claimed system improves electronic data transaction systems by recognizing that actual electronic processing of transaction requests takes time and that, in a continuous processing environment such as an electronic data transaction processing system which processes electronic data request messages as they are received, attempting to process multiple electronic data transaction request messages at the same time may be subverted by a subsequently received electronic data transaction request message which may get processed before all of the multiple electronic data transaction request messages can get processed.

The above is solving an order processing problem of “improves electronic data transaction systems by recognizing that actual electronic processing of transaction requests takes time…”  Solving a transaction processing problem caused by technology with use of other existing technology, is not necessarily improving technology itself (e.g. using a later generation, faster processor for processing transactions could solve a technical problem of slow processing, but would not be improving the processor itself).

Due to asymmetric process and/or communications latencies which are inherent in computer-implemented electronic trading systems, when a trader submits multiple co- dependent electronic data transaction request messages, conventional electronic trading systems cannot guarantee that all of those co-dependent electronic data transaction request messages will get executed. Furthermore, in conventional electronic trading systems, the only way to determine that an electronic data transaction request message will be executed is to submit it for execution, creating the problem that, for multiple co-dependent electronic data transaction request messages, some may get executed while others may not.

Regarding latencies, from Applicant’s disclosure…
“Systems may attempt to limit legging risk by limiting latency between a trading interface and one or more exchanges. For example, a system may sequence, match, or store orders or parts of orders in a particular manner in order to attempt to fill each leg. Exchanges may attempt to limit legging risk by organizing or scheduling orders. Orders may be matched in a sequence that limits legging risk. For example, related orders may be queued to match across different order books. The sequence may depend on recent order fills across multiple exchanges. Sequencing, however, does not eliminate legging risk. There still exists a possibility that one or more legs may go unfilled. Existing systems and existing technical solutions are unable to eliminate legging risk.” [0029]

The problem being solved is legging risk.  Other systems appear to do this by limiting latency between a trading interface and exchanges. 

Applicant’s solution to legging risk…
“The disclosed embodiments relate generally to a type of electronic data transaction request, e.g. a combined electronic data transaction request or conditional mass order, and the processing thereof, that would eliminate legging risk by allowing the submitting trader to specify a desired set of orders along with one or more conditions for their execution, e.g. that the orders all must be fully executed ( or executed at a specified minimum quantity) or none of the orders should be, where the transaction processing system will execute the set of orders according to the specified conditions, e.g. by ensuring that all of the orders may be fully executed prior to the execution of any of the orders. The disclosed processing of a conditional mass order, for example, structured in the form of an implied order thereby allows for simultaneous access to liquidity in separate pools of liquidity without need for, or in addition to, internal implication functionality. A conditional mass order may allow traders to utilize multiple degrees of implication complexity while limiting legging risk. The implication complexity may also be removed from the match engine that may allow for dramatically increased match engine performance.” [0030]

Using existing technology to process conditional mass order is applying technology to a new order processing scheme.

The claims are solving an electronic data transaction system problem (controlling the automatic execution/processing of multiple electronic data transaction request messages according to a specified condition) with a technical solution while reducing or minimizing the number of data transactions performed and without increasing the computational load on a match engine. A system with a specific architecture that includes a plurality of hardware matching processors, one or more data structures stored in a first non-transitory memory, a separate processor that implements an incoming order receiver, a validation processor, and an order forwarder (See Applicants’ Specification, Fig. 4, reference 400) is used to control the execution of multiple co-dependent electronic data transaction request messages in an electronic data transaction processing system. The claims are further directed to a unique way in which these components process received data electronic data transaction request messages by first determining that all of the co-dependent electronic data transaction request messages can be executed before processing so as to minimize the utilization of the hardware matching processors.

While the claims recite terms that may be construed as commercial or economic, the current claims solve a technical problem with continuously operating independent processing systems which are tasked with processing interdependent electronic data transaction request messages, i.e., how to ensure that each independent processor can complete each of the interdependent transactions so that all may be completed, before the processing state of any of the independent processing systems changes.

The claimed invention solves the problem of processing interdependent electronic data transaction request messages by using a specific architecture and by locking the subset of the one or more data structures to prevent the modification of the order book data structures (“any of the at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures stored the first non-transitory memory associated with the plurality of data items’’), which prevents the plurality of hardware matching processors from processing subsequently received incoming electronic data transaction request messages from the data communications network, while the system determines that all of the co-dependent data electronic transaction request messages can be executed. Once this determination has been made, the co-dependent data electronic transaction messages are either all executed, or all rejected, and modification of the order book data structures is reenabled, which then enables the plurality of hardware matching processors to process subsequently received incoming electronic data transaction request messages from the data communications network. By locking the one or more data structures stored in the first non-transitory memory, the claimed system can determine that all of the data electronic transaction request messages can be processed and, based thereon process or reject all of the data electronic transaction request messages, without worry that the underlying conditions of any of the hardware matching processors will change resulting in less than all of the data electronic transaction request messages being processed.

What the disclosure teaches about locking…
“In certain embodiments, the validation processor 420 may send a command to the hardware matching processors 440 ( or directly to the order books 450) to lock (prohibit any changes) the order books. By locking the order books 450, other orders are prohibited from being matched and therefore changing the state of the order books 450 (and therefore the analysis of the validation processor 420 of whether the CEI may be satisfied with the current state of the order books). The validation processor 420 may send an unlock message after validating the CMO. In certain embodiments, the unlock message may be sent only after the component orders have been matched. The lock command may remain in effect for a defined period of time. In an embodiment, the lock command may remain in effect indefinitely until one or more conditions have been met. For example, the lock command may persist until a CMO has been rejected or confirmed.” [0089]

CEI is “conditional execution instruction.  

The locking is a command to prohibit changes to an order book.  The reason is to prohibit orders from being matched.  Blocking an order is part of an abstract process of order processing (e.g. fundamental economic practice) and by itself not improving technology.

The system, as recited for example in claim 1, uses a combination of specific limitations that provides a technical improvement to an electronic transaction system by providing for control of the automatic execution/processing of multiple electronic data transaction request messages according to a specified condition as claimed. Even though the current claims may also improve a business problem, the current invention provides a technical improvement. Applicants submit that the Examiner cannot show that Applicants did not intend the foregoing improvements relating to improving processing speeds and latency asymmetry even if the current claims also provide a business improvement.

Furthermore, while locking and unlocking data structures, as claimed, may be performed for a number of purposes, both technical and non-technical, the actual act of locking and unlocking data structures to prevent modification thereof is a technical function and serves at least a technical purpose of preventing modifications thereto, and the Examiner has not shown otherwise.

Respectfully, Applicant’s disclosure cited above in para. [0089] teaches prohibit changes to an order book.  This would not be improving technology itself.

Applicants submit that addressing latency asymmetry in a system comprising multiple processing components is an improvement to technology. Latency is a technical characteristic of electronic communications and may, in certain system, be characteristic of a technical problem to be solved. Asymmetric latencies, as between different electronic communications, may be especially technically problematic. For example, a “race condition” is artifact of the asymmetric latencies where a system's substantive behavior is dependent on the sequence or timing of other uncontrollable events, e.g., where asymmetric arrival of signals at a processing element may cause spurious data outputs therefrom.

There is no teaching of “latency asymmetry” in the disclosure.

From the disclosure regarding latency:
“As was discussed above, traders may use and / or outside trading interfaces may offer more complex implication computation than exchanges explicitly offer. The trading interfaces may aggregate market data to show theoretical liquidity from combinations of order books that are not offered in existing spreads. The interfaces typically generate combinations of orders that are submitted to the exchange on behalf of the client. Trading interfaces may submit the orders across multiple books at the same time. However, each individual leg or order may not be filled due to latency in the transmission or a previously available match being filled. The combinations of orders sent by vendors of implication calculations cannot be guaranteed to be fully executed (referred to as "legging risk"). Getting traded on a portion of such a combination may be worse than to not trade the combination altogether.” [0027]

“Systems may attempt to limit legging risk by limiting latency between a trading interface and one or more exchanges. For example, a system may sequence, match, or store orders or parts of orders in a particular manner in order to attempt to fill each leg. Exchanges may attempt to limit legging risk by organizing or scheduling orders. Orders may be matched in a sequence that limits legging risk. For example, related orders may be queued to match across different order books. The sequence may depend on recent order fills across multiple exchanges. Sequencing, however, does not eliminate legging risk. There still exists a possibility that one or more legs may go unfilled. Existing systems and existing technical solutions are unable to eliminate legging risk.” [0029]

“While the disclosed embodiments may be discussed in relation to futures and/or options on futures trading, it should be appreciated that the disclosed embodiments may be applicable to any equity, fixed income security, currency, e.g. Spot Foreign Exchange (FX), commodity, options or futures trading system or market now available or later developed. It should be appreciated that a trading environment, such as a futures exchange as described herein, implements one or more economic markets where rights and obligations may be traded. As such, a trading environment may be characterized by a need to maintain market integrity, transparency, predictability, fair/equitable access and participant expectations with respect thereto. For example, an exchange must respond to inputs, such as trader orders, cancelations, etc., in a manner as expected by the market participants, such as based on market data, e.g., prices, available counter-orders, etc., to provide an expected level of certainty that transactions will occur in a consistent and predictable manner and without unknown or unascertainable risks. In addition, it should be appreciated that electronic trading systems further impose additional expectations and demands by market participants as to transaction processing speed, latency, capacity and response time, while creating additional complexities relating thereto. Accordingly, as will be described, the disclosed embodiments may further include functionality to ensure that the expectations of market participant are met, e.g., that transactional integrity and predictable system responses are maintained.” [0031]

Therefore the above is teaching of a latency problem with respect to electronic trading systems.  However, other systems appear to “limit legging risk by limiting latency” and Applicant’s solution appears to be sending a command to an order book to lock (block) an order from being processed.  

Is the problem being solved latency or is the problem being solved legging risk?  From above, limiting latency between a trading interface and one or more exchanges (appears to be what current system attempt to do) does not appear to solve the problem of legging risk.  It’s unclear how blocking an order book improves latency.  It’s also unclear how using parallel processing for a test order improves latency.

The current claims and invention provide systems and methods that provide a technological solution to a technological problem. For example, as described in Applicants’ Specification at para. 30, the current invention presents a solution “to specify a desired set of orders along with one or more conditions for their execution, e.g., that the orders all must be fully executed (or executed at a specified minimum quantity) or none of the orders should be, where the transaction processing system will execute the set of orders according to the specified conditions, e.g., by ensuring that all of the orders may be fully executed prior to the execution of any of the orders.”

As noted, data electronic transaction messages cannot be processed instantaneously due to the technological limitations of electronic trading systems and to arbitrary asymmetric latencies that necessarily exist in the communications and processing components of electronic trading systems. Accordingly, the claims recite an improvement over traditional methods and systems by providing a technological improvement that controls the system so as to compensate for these arbitrary and/or asymmetric latencies.

Respectfully, there is no teaching of “asymmetric latencies” and it is unclear how blocking order books improves latency as this is not taught.  The parallel processing and order book locking appears to be about legging risk and not about solving a latency problem.  From the disclosure it appears latency is a problem [other] systems attempt to use to limit legging risk, but Applicant is using locking order books and parallel processing to reduce legging risk.  It is unclear how locking order books and parallel processing improve latency. 

The validating instead of forwarding each of the plurality of component electronic data transaction request messages to the plurality of hardware matching processors, the locking, and the unlocking of the one or more data structures improve the underlying technology of the transaction processing system by reducing or minimizing the number of data transactions performed by the hardware matching processors and without increasing the computational load on the hardware matching processors. The locking of the one or more data structures is an indirect form of controlling and synchronizing the hardware matching processors and avoids unnecessary processing thereby due to changing conditions since the system prevents modification of the stored previously received but unsatisfied electronic data transaction request messages by other subsequently received incoming electronic data transaction request messages. Further, the locking of the one or more data structures stored in the first non-transitory memory during the validation, etc., is an indirect control mechanism which mitigates any asymmetric latencies in the processing of the component data electronic transaction request messages which may allow a subsequently received data electronic transaction request message to subvert the processing thereof.

It is clear from Applicants’ Specification that the locking of the subset of the one or more data structures, and thereby preventing the hardware matching processors from processing subsequently received electronic data request messages, mitigates the asymmetric latencies by avoiding additional processing by the hardware matching processors due to changing conditions (changing the state of the one or more data structures) caused by the processing of other subsequent external data electronic transaction request messages. See Applicants’ Specification, paras. [0027], [0085] and [0089].

From the above cited paragraphs of the specification, the Examiner provides and highlights in bold latency teachings:
“As was discussed above, traders may use and / or outside trading interfaces may offer more complex implication computation than exchanges explicitly offer. The trading interfaces may aggregate market data to show theoretical liquidity from combinations of order books that are not offered in existing spreads. The interfaces typically generate combinations of orders that are submitted to the exchange on behalf of the client. Trading interfaces may submit the orders across multiple books at the same time. However, each individual leg or order may not be filled due to latency in the transmission or a previously available match being filled. The combinations of orders sent by vendors of implication calculations cannot be guaranteed to be fully executed (referred to as "legging risk"). Getting traded on a portion of such a combination may be worse than to not trade the combination altogether.” [0027]

“In certain embodiments, there may be multiple hardware matching processors 440 that are connected to the one or more data structures 450. Each hardware matching processor 440 may be assigned to a specific data structure 450. Each data structure, that may also be referred to as an order book, is associated with a particular "data item", e.g. tradeable product, and stores data representative of previously received but unsatisfied electronic data transaction requests for that particular data item. In certain embodiments, hardware matching processors 440 may be assigned to multiple data structures 450. For multiple hardware matching processors, messages or orders may be received from the validation processor 420 or the order forwarder 430 and sent to the hardware matching processor 440 that is responsible for the data item in the message or order. Each individual hardware matching processor 440 may have a separate queue for orders. In operation, each hardware matching processor 440 may be sent an instruction from the validation processor to prohibit modification of one or more of the data structures 450 with which it is coupled, i.e. the hardware matching processor 440 and/or data structures 450 may be locked. The hardware matching processor may be locked from attempting to fill or match an order in the specified data structure 450. By locking the hardware matching processor 440 or the specified data structure 450, the validation processor 420 may ensure that an outside order may not be processed and match against a resting order before the component order, thus negating the ability of the validation processor 420 to guarantee that a component order in a CMO will be fully satisfied. The command to prohibit adjustment ( or lock) may be sent from the validation processor 420 or the order forwarder 430. The command to prohibit adjustment may be sent from a master hardware matching processor. One or more of the hardware matching processors 440 may be considered a master hardware matching processor. A master hardware matching processor may control other hardware matching processors, such as giving instructions or managing queues. Once a CMO order has been validated and forwarded, an unlock command may be transmitted by the validation processor 420 or the order forwarder 430.” [0085]

“In certain embodiments, the validation processor 420 may send a command to the
hardware matching processors 440 ( or directly to the order books 450) to lock (prohibit any changes) the order books. By locking the order books 450, other orders are prohibited from being matched and therefore changing the state of the order books 450 (and therefore the analysis of the validation processor 420 of whether the CEI may be satisfied with the current state of the order books). The validation processor 420 may send an unlock message after validating the CMO. In certain embodiments, the unlock message may be sent only after the component orders have been matched. The lock command may remain in effect for a defined period of time. In an embodiment, the lock command may remain in effect indefinitely until one or more conditions have been met. For example, the lock command may persist until a CMO has been rejected or confirmed.” [0089]

Respectfully, if Applicant is improving orders not being filled due to latency, it is unclear how this is done by locking order books.  Order fill may be improved by locking order books, but how does locking order books improve latency?

By preventing the hardware matching processors from processing electronic data request messages before determining that all of the co-dependent electronic data request messages can be executed, the processing resources of the matching processor are conserved.

This is an intended result that may or may not happen.

Even if found to be directed to fundamental economic principles or practices, commercial or legal interactions, or managing personal behavior or relations or interactions between people, the claims clearly integrate the abstract idea into a practical application which reduces the processing load on the claimed hardware matching processors, a clear technical improvement.

In response to the assertion of the Examiner during the Interview of November 22, 2021, stating that if only one element of the claims is abstract, then the whole claim is abstract, Applicants respectfully disagree. Applicants submit that all of the elements of the claim need to be considered together in combination and not separate. One abstract element does not torpedo the whole claim. See, MPEP §2106.05(d).

From MPEP 2106.04(a)…
“Examiners should determine whether a claim recites an abstract idea by (1) identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea, and (2) determining whether the identified limitations(s) fall within at least one of the groupings of abstract ideas listed above. The groupings of abstract ideas, and their relationship to the body of judicial precedent, are further discussed in MPEP § 2106.04(a)(2).” 

Therefore the requirement is to identify specific limitations that recite an abstract idea.

The current claims include additional elements, e.g., one or more data structures, a plurality of hardware matching processors, an incoming order receiver, a validation processor, and an order forwarder, that amount to an inventive concept. The claimed invention is directed to a mechanism that controls hardware matching processors by controlling whether they can modify the necessary data structures or not (which prevents or enables their operation). The hardware matching processors of the current claims are controlled via the instructions provided by the validation processor to lock/unlock the subset of the one or more data structures to prohibit/allow the modification of the subset of the one or more data structures as claimed.

The claims provide a process that first determines that all of the co-dependent electronic data transaction request messages can be executed before processing so as to minimize the utilization of the hardware matching processors and that locks the one or more data structures stored in the first non-transitory memory while validation of an order is determined. This is a non-conventional method. As described above, and in the Applicants’ specification at paras. [0028] - [0029], prior attempts have used latency controls and predictive methods. However, there still exists a possibility that one or more legs may go unfilled. Existing systems and existing technical solutions are unable to eliminate this problem.

Applicants again submit that the claims are not abstract, but rather are integrated into a practical application and provide a novel concept. Applicants respectfully request the rejections be withdrawn in light of the following remarks.

Step 1 — The claims are drawn to a statutory category

For step 1 as set forth in MPEP § 2106, the claims are directed to processes or apparatuses, so they are drawn to a statutory category. Claims | and 17 are drawn to a machine, claim 10 is drawn to a process and as such fall within at least one of the four categories of patent eligible subject matter.

Step 2A. - The claims are not directed to an abstract idea

For step 2A as set forth in MPEP § 2106, the Examiner states that the claims were directed to the judicial exception of “certain methods of organizing human activity.” See the Non-Final Office Action dated January 20, 2022, page 36. Applicants respectfully disagree. The claims are not abstract, but instead are directed to a novel improvement to a specific technology.

In particular, Applicants submit that the claims and application cover, 1.e., are specifically directed to, a method/system which ensures that, when processing a combined electronic data transaction request message which comprises multiple co-dependent electronic data transaction request messages to be processed across multiple data structures in a continuously operating system where, if all of the multiple co-dependent electronic data transaction request messages cannot be processed, none should be processed and, if all of the multiple co-dependent electronic data transaction request messages can be processed, that the related subset of the data structures is locked or otherwise prevented from processing other subsequently received external electronic data transaction request messages until those multiple co-dependent electronic data transaction request messages are completed.


This is not merely an implementation of a business process or execution of a simple conditional transaction but rather relates to a specific process control problem that affects electronic exchanges which utilize independently operating continuous transaction processing systems to continuously process incoming electronic data transaction request messages, i.e., how to control execution to ensure that all of a set of multiple required electronic data transaction request messages can be processed by different order books (processing systems) of the electronic exchange avoiding the problem that processing conditions will independently change after some of the required electronic data transaction request messages have been processed but before the remaining electronic data transaction request messages can be processed. In other words, this is a system control problem where independently/arbitrarily operating parts of the system are tasked with processing different portions of a component transaction.

This specifically claimed control of the independently operating continuous transaction processing systems is not a side benefit, as noted by the Examiner, but a direct result of the operation of claimed limitations in the claimed combination which operates in this specific manner when the claimed transactions are received.

In other words, this is not a process that would be applicable to the examples mentioned by the Examiner, nor would the process be performed by a human or on pen and paper, but rather the recited process and systems cover a technological innovation that solves a problem that is specific to the uses as claimed.

While the claims recite terms that may be construed as commercial or economic, these terms are used to tie the invention to the practical application but do not transform what is otherwise not an abstract idea into an abstract idea.

The claims do not recite a fundamental economic practice or a method of organizing human activity. The claims are not abstract.

The Examiner respectfully disagrees.  For example, “Execution Of Co-Dependent Transactions In A Transaction Processing System” (Title) is in the area of a commercial interaction. 

Step 2A - Prong One

Step 2A as set forth in MPEP § 2106 is a two-prong inquiry. In Prong One, the question is whether the claim recites a judicial exception.

The claims are not directed to an abstract idea. The Supreme Court has cautioned that “[a]t some level, all inventions embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or abstract ideas,” and has cautioned “to tread carefully in construing this exclusionary principle lest it swallow all of patent law.” See Alice Corp., 573 U.S. at 216. The phrase “an idea ‘of itself,” is used to describe an idea standing alone such as an un- instantiated concept, plan or scheme, as well as a mental process that can be performed in the human mind, or by a human using a pen and paper. The claims do not describe an idea of itself. Applicants submit that the claims are not directed to a business method per se, or generic automation of a traditional technique, but are instead claiming a technology-based solution and not an abstract idea based solution implemented with generic technical components in a conventional way.

Accordingly, the claimed invention is inherently linked to the claimed electronic transaction processing system and cannot be performed by pen and paper or in the mind of a human, e.g., this is not a method of organizing human activity. The claims are not abstract, but rather directed to a technological environment.

The claims further do not recite a fundamental economic concept or commercial and legal interactions. The claims do not recite any of the fundamental principles or practices as laid out by the MPEP § 2106.

For example, the claims do not recite hedging, insurance, mitigating risk or commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; or business relations. The claims are not abstract.

Applicants respectfully request the rejections of claims 1, 2, 4-18 and 20 be withdrawn.

The Examiner highlighted in bold abstract steps in the rejection and maintains mitigating risk and commercial interactions are abstract.

Step 2A - Prong Two (Integrated into a Practical Application?)

However, assuming, arguendo, that the Examiner concludes that the claims recite a judicial exception, the claims are not abstract as the claims are integrated into a practical application of the exception. In prong two as set forth in MPEP § 2106, the question is whether the judicial exception is integrated into a practical application. Further guidance is given for how a judicial exception is integrated into a practical application and what imposes a meaningful limit on the judicial exception.

[after] determining that a claim recites a judicial exception in Step 2A Prong One, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception in Step 2A Prong Two. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See, MPEP § 2106.04(d) Integration of a Judicial Exception into A Practical Application[R-10.2019].

The current claims are integrated into a practical application of controlling the execution of multiple co-dependent electronic data transaction messages in an electronic data transaction processing system, improving the computer processing speeds of the hardware matching processors by reducing/minimizing the number of transactions and/or operations performed thereon and addressing latency asymmetry in a system comprising multiple processing components.

The phrase “latency asymmetry” is not in the disclosure.

In particular, when a combined electronic data transaction request message is received, comprising a conditional execution instruction and a plurality of component electronic data transaction request messages, each for transaction of a different data item of the plurality of data items, the claimed invention determines that each of the plurality of component electronic data transaction request messages may be matched with at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures stored in the first non-transitory memory to satisfy the conditional execution instruction. While this determination is underway, and before these data electronic transaction request messages are actually sent to those hardware matching processors for matching, the claimed system locks the one or more data structures of the first non-transitory memory and prevents modification of the stored previously received but unsatisfied electronic data transaction request messages by other subsequently received incoming electronic data transaction request messages. This at least allows time for the system to determine that the component electronic data transaction request messages may be matched, and to get those transaction request messages to the requisite hardware matching processors, without the data against which this determination is being made changing.

In response to the arguments, the Examiner alleges that:

The above, therefore, is not improving technology itself but is about reducing data sets and/or operations performed. See the Non-Final Office Action dated January 20, 2022, page 3.

Further, the Examiner alleges that:

The above functionality to ensure market participant expectations are met is not improving computer technology itself but is about including functionality to ensure expectations of market participants are met. See the Non-Final Office Action dated January 20, 2022, page 4.
In response, Applicants respectfully disagree. The current claims’ limitations provide an improvement over prior electronic data transaction processing systems in that the claimed electronic data transaction processing system, as shown for example in Fig. 4, includes the use of a processor, separate from the plurality of hardware matching processors configured in parallel, which is a specialized processor that implements an incoming order receiver, a validation processor, and an order forwarder and that reduces processing time by determining which transactions should be forwarded to the plurality of hardware matching processors and which should not. In other words, the claims are specifically directed to a system which reduces processing time of transactions by bypassing processing by a plurality of hardware matching processors when the separate processor determines that each of the co-dependent transactions are not transactable. The current claims are eligible because the current claims integrate an abstract idea into a practical application and the current claims, as a whole, amount to significantly more than the abstract idea itself.

Applicant is claiming a test message using parallel processing.  This is still processing order messages.  The phrase “using parallel processing” is using existing computer systems for the abstract purpose of processing an order.

Specifically, the locking of the subset of the data structures comprises each hardware matching processor receiving an instruction from the separate processor to prohibit modification of a related subset of the one or more data structures which prevents the plurality of hardware matching processors from processing subsequently received incoming electronic data transaction request messages from the data communications network. In other words, the method/system controls the execution of multiple co-dependent electronic data transaction request messages in an electronic data transaction processing system by controlling access to the necessary data structures by the hardware matching processors which then controls their operation. By controlling the execution of multiple co-dependent electronic data transaction request messages, the current claims improve the computer processing speeds of the hardware matching processors by reducing or minimizing the number of data transactions and/or operations performed thereon. Further, the validating that each of the plurality of component electronic data transaction request messages may be matched comprises the system simultaneously checking each order against their respective order books to save time and operate efficiently. See Applicants Specification, paras. [0088] and [00110].

Applicant appears to be arguing that by locking order books, they are improving computer processing speeds.  The point of locking order books is for legging risk.

From Applicant’s disclosure on locking…
“…Each individual hardware matching processor 440 may have a separate queue for orders. In operation, each hardware matching processor 440 may be sent an instruction from the validation processor to prohibit modification of one or more of the data structures 450 with which it is coupled, i.e. the hardware matching processor 440 and/or data structures 450 may be locked. The hardware matching processor may be locked from attempting to fill or match an order in the specified data structure 450. By locking the hardware matching processor 440 or the specified data structure 450, the validation processor 420 may ensure that an outside order may not be processed and match against a resting order before the component order, thus negating the ability of the validation processor 420 to guarantee that a component order in a CMO will be fully satisfied…” [0085]

The above is solving an order processing problem, not a computer processing problem.

The claims as a whole are more than a drafting effort designed to monopolize the exception, but rather are specifically tailored to control the processing of all of a set of multiple co-dependent data electronic transaction request messages across multiple order books. The limitations, as provided by the claims, impose a meaningful limit on the judicial exception. The applicants are not attempting to cover the field, but rather have drafted a limited claim that covers a specific practical application.

As such, the claims are integrated into a practical application of the exception and are subject matter eligible.

The claimed system relates to the technical field of electronic data transaction systems having multiple independent processing components. The claimed system improves electronic data transaction systems by recognizing that actual electronic processing of transaction requests takes time and that, in a continuous processing environment such as an electronic data transaction processing system which processes requests as they are received, attempting to process multiple electronic data transaction request messages at the same time may be subverted by a subsequently received electronic data transaction request message which may get processed before all of the multiple electronic data transaction request messages can get processed.

Due to asymmetric process and/or communications latencies which are inherent in computer-implemented electronic trading systems, when a trader submits multiple co- dependent electronic data transaction request messages, conventional electronic trading systems cannot guarantee that all of those co-dependent electronic data transaction request messages will get executed. Furthermore, in conventional electronic trading systems, the only way to determine that an electronic data transaction request message will be executed is to submit it for execution, creating the problem that, for multiple co-dependent electronic data transaction request messages, some may get executed while others may not.

The claims are solving an electronic data transaction system problem (controlling the automatic execution/processing of multiple electronic data transaction request messages according to a specified condition) with a technical solution while reducing or minimizing the number of data transactions performed and without increasing the computational load on a match engine. A system with a specific architecture that includes a plurality of hardware matching processors, one or more data structures stored in a first non-transitory memory, a separate processor that implements an incoming order receiver, a validation processor, and an order forwarder (See Applicants’ Specification, Fig. 4, reference 400) is used to control the execution of multiple co-dependent electronic data transaction request messages in an electronic data transaction processing system. The claims are further directed to a unique way in which these components process received data electronic data transaction request messages by first determining that all of the co-dependent electronic data transaction request messages can be executed before processing so as to minimize the utilization of the hardware matching processors.

For example, as noted in the Applicants’ Specification:

[0002] Computer processing speeds depend in large part on the amount of data being processed and the complexity of the operations and processing being performed on the data. Reducing or minimizing the number of data sets and/or operations performed thereon can increase processing efficiency. ...

[0006] ... The trader may attempt to trade all of the combination’s legs at the same time by submitting individual transaction requests therefore. However, as each transaction is individually processed by the Exchange along with transactions received from other traders that may be competing for the same opportunities, as soon there is a significant possibility that one or more of the trader’s transactions will not be transacted as expected. ...
[0017] The conditional mass order may be useful in many different scenarios where a trader wishes to have multiple orders automatically executed according to specified conditions, such as all of the orders being filled entirely (or at a specified minimum quantity) or none at all...In the case of utilizing conditional mass orders to achieve an implied result, the conditional mass order may allow for increased implication complexity done outside the match engine without increasing the computational load on a match engine. 

[0080] Fig. 4 depicts an example system 400 for processing a combined electronic data transaction request message, e.g. for matching a conditional mass order (CMO). The system may execute multiple co-dependent transactions in an electronic data transaction processing system. A plurality of data items (e.g. instruments) may be transacted by one or more hardware matching processors 440. The hardware matching processors 440 match incoming electronic data transaction request messages (e.g. orders) as the messages are received. The orders for an instrument, based on a first set of transaction parameters (e.g. price, quantity, buy / sell) are matched with at least one other previously received but unsatisfied electronic data transaction request message counter thereto (e.g. resting order). The previously received but unsatisfied electronic data transaction request message may be stored in a memory 450 (e.g. order book) associated with the instrument.


[0081] The system 400 may be configured to execute multiple co-dependent transactions in an electronic data transaction processing system in which a plurality of data items are transacted by one or more hardware matching processors associated therewith. The one or more hardware matching processors match, as they are received, incoming electronic data transaction request messages, for one of the plurality of data items based on a first set of transaction parameters, received over a data communication network with at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in a memory associated with the plurality of data items coupled with the hardware matching processors, to at least partially satisfy one or both of the incoming electronic data transaction request messages or the at least one other previously received electronic data transaction request message. See Applicants’ Specification, paras. [0002], [0080], [0081].

While the claims recite terms that may be construed as commercial or economic, the current claims solve a technical problem with continuously operating independent processing systems which are tasked with processing interdependent electronic data transaction request messages, i.e., how to ensure that each independent processor can complete each of the interdependent transactions so that all may be completed, before the processing state of any of the independent processing systems changes.

The claimed invention solves the problem of processing interdependent electronic data transaction request messages by using a specific architecture and by locking the subset of the one or more data structures to prevent the modification of the order book data structures (“any of the at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures stored in the first non-transitory memory associated with the plurality of data items’’), which prevents the plurality of hardware matching processors from processing subsequently received incoming electronic data transaction request messages from the data communications network, while the system determines that all of the co-dependent data electronic transaction request messages can be executed. Once this determination has been made, the co-dependent data electronic transaction messages are either all executed, or all rejected, and modification of the order book data structures is reenabled, which then enables the plurality of hardware matching processors to process subsequently received incoming electronic data transaction request messages from the data communications network. By locking the one or more data structures stored in the first non-transitory memory, the claimed system can determine that all of the data electronic transaction request messages can be processed and, based thereon process or reject all of the data electronic transaction request messages, without worry that the underlying conditions of any of the hardware matching processors will change resulting in less than all of the data electronic transaction request messages being processed.

For Example, as noted in the Applicants’ Specification:

[0019] Outstanding (unmatched, wholly unsatisfied/unfilled or partially satisfied/filled) orders are maintained in one or more memories or other storage devices, such as in one or more data structures or databases stored therein referred to as “order books,” such orders being referred to as “resting,” and made visible, i.e., their availability for trading is advertised, to the market participants through electronic notifications/broadcasts, referred to as market data feeds. An order book is typically maintained for each product, e.g. instrument, traded on the electronic trading system and generally defines or otherwise represents the state of the market for that product, i.e. the current prices at which the market participants are willing buy or sell that product. Order books may constantly be changing as orders arrive and are either matched and filled, or unmatched and added to the order book, or are otherwise modified or canceled.

[0085] In operation, each hardware matching processor 440 may be sent an instruction from the validation processor to prohibit modification of one or more of the data structures 450 with which it is coupled, i.e. the hardware matching processor 440 and/or data structures 450 may be locked. The hardware matching processor may be locked from attempting to fill or match an order in the specified data structure 450. By locking the hardware matching processor 440 or the specified data structure 450, the validation processor 420 may ensure that an outside order may not be processed and match against a resting order before the component order, thus negating the ability of the validation processor 420 to guarantee that a component order in a CMO will be fully satisfied. The command to prohibit adjustment (or lock) may be sent from the validation processor 420 or the order forwarder 430. The command to prohibit adjustment may be sent from a master hardware matching processor. One or more of the hardware matching processors 440 may be considered a master hardware matching processor. A master hardware matching processor may control other hardware matching processors, such as giving instructions or managing queues. Once a CMO order has been validated and forwarded, an unlock command may be transmitted by the validation processor 420 or the order forwarder 430.

[0089] In certain embodiments, the validation processor 420 may send a command to the hardware matching processors 440 (or directly to the order books 450) to lock (prohibit any changes) the order books. By locking the order books 450, other orders are prohibited from being matched and therefore changing the state of the order books 450 (and therefore the analysis of the validation processor 420 of whether the CEI may be satisfied with the current state of the order books). The validation processor 420 may send an unlock message after validating the CMO. In certain embodiments, the unlock message may be sent only after the component orders have been matched. The lock command may remain in effect for a defined period of time. In an embodiment, the lock command may remain in effect indefinitely until one or more conditions have been met. For example, the lock command may persist until a CMO has been rejected or confirmed. 

[0104] - At act A120, the match engine 400 locks one or more order books. Order books may constantly change as orders are received. Orders may be matched that were resting on the order book. Incoming orders that were not matched may be added to the order book. Implied orders or synthetic orders may also be added to the order book. In certain embodiments, the order books comprise only real orders. 

[0105] In a typical matching process, an order is processed sequentially by a match engine 400. The order is received then either filled or placed in the order book. In an embodiment with one or more match engines or queues, the order book may be accessed by multiple sources. If, for example, a first match engine 400 is attempting to fill multiple conditional order, the system runs a risk of having an order book changed by the actions of a second match engine 400 before the attempt is completed. As such, when a match engine 400 processes a conditional order, the match engine 400 may lock each order book that the CMO affects. A lock may prevent other match engines from accessing the order book to fill orders or for implication. 

[0106] - In certain embodiments, every order book is locked. In certain embodiments, only order books that may be affected the orders in the CMO are locked. Order books that are related to the orders in the CMO may be locked. Related order books may include order books that include similar types of instruments or order books that historically have been affected by past CMOs. See Applicants’ Specification, paras. [0019], [0085], [0089] and [0104] — [0105].

The system, as recited for example in claim 1, uses a combination of specific limitations that provides a technical improvement to an electronic transaction system by providing for control of the automatic execution/processing of multiple electronic data transaction request messages according to a specified condition as claimed. Even though the current claims may also improve a business problem, the current invention provides a technical improvement. Applicants submit that the Examiner cannot show that Applicants did not intend the foregoing improvements relating to improving processing speeds and latency asymmetry even if the current claims also provide a business improvement.

Furthermore, while locking and unlocking data structures, as claimed, may be performed for a number of purposes, both technical and non-technical, the actual act of locking and unlocking data structures to prevent modification thereof is a technical function and serves at least a technical purpose of preventing modifications thereto, and the Examiner has not shown otherwise.

Applicants submit that addressing latency asymmetry in a system comprising multiple processing components is an improvement to technology. Latency is a technical characteristic of electronic communications and may, in certain system, be characteristic of a technical problem to be solved. Asymmetric latencies, as between different electronic communications, may be especially technically problematic. For example, a “race condition” is artifact of the asymmetric latencies where a system's substantive behavior is dependent on the sequence or timing of other uncontrollable events, e.g., where asymmetric arrival of signals at a processing element may cause spurious data outputs therefrom.

The current claims and invention provide systems and methods that provide a technological solution to a technological problem. For example, as described in Applicants’ Specification at para. 30, the current invention presents a solution “to specify a desired set of orders along with one or more conditions for their execution, e.g., that the orders all must be fully executed (or executed at a specified minimum quantity) or none of the orders should be, where the transaction processing system will execute the set of orders according to the specified conditions, e.g., by ensuring that all of the orders may be fully executed prior to the execution of any of the orders.”

As noted, data electronic transaction messages cannot be processed instantaneously due to the technological limitations of electronic trading systems and to arbitrary asymmetric latencies that necessarily exist in the communications and processing components of electronic trading systems. Accordingly, the claims recite an improvement over traditional methods and systems by providing a technological improvement that controls the system so as to compensate for these arbitrary and/or asymmetric latencies.

There is no teaching of “asymmetric latencies” and it is unclear how latencies are being improved.

The validating instead of forwarding each of the plurality of component electronic data transaction request messages to the plurality of hardware matching processors, the locking, and the unlocking of the one or more data structures improve the underlying technology of the transaction processing system by reducing or minimizing the number of data transactions performed by the hardware matching processors and without increasing the computational load on the hardware matching processors. The locking of the one or more data structures is an indirect form of controlling and synchronizing the hardware matching processors and avoids unnecessary processing thereby due to changing conditions since the system prevents modification of the stored previously received but unsatisfied electronic data transaction request messages by other subsequently received incoming electronic data transaction request messages. Further, the locking of the one or more data structures stored in the first non-transitory memory during the validation, etc., is an indirect control mechanism which mitigates any asymmetric latencies in the processing of the component data electronic transaction request messages which may allow a subsequently received data electronic transaction request message to subvert the processing thereof.

Locking order books may prevent processing, but that is a result (locking) that may or may not happen and is incidental to solving the problem of legging risk.

It is clear from Applicants’ Specification that the locking of the subset of the one or more data structures, and thereby preventing the hardware matching processors from processing subsequently received electronic data request messages, mitigates the asymmetric latencies by avoiding additional processing by the hardware matching processors due to changing conditions (changing the state of the one or more data structures) caused by the processing of other subsequent external data electronic transaction request messages. As noted by the Specification:
[0027] As was discussed above, traders may use and / or outside trading interfaces may offer more complex implication computation than exchanges explicitly offer. The trading interfaces may aggregate market data to show theoretical liquidity from combinations of order books that are not offered in existing spreads. The interfaces typically generate combinations of orders that are submitted to the exchange on behalf of the client. Trading interfaces may submit the orders across multiple books at the same time. However, each individual leg or order may not be filled due to latency in the transmission or a previously available match being filled. The combinations of orders sent by vendors of implication calculations cannot be guaranteed to be fully executed (referred to as “legging risk”). Getting traded on a portion of such a combination may be worse than to not trade the combination altogether.

[0085] ... By locking the hardware matching processor 440 or the specified data structure 450, the validation processor 420 may ensure that an outside order may not be processed and match against a resting order before the component order, thus negating the ability of the validation processor 420 to guarantee that a component order in a CMO will be fully satisfied... 

[0089] By locking the order books 450, other orders are prohibited from being matched and therefore changing the state of the order books 450 (and therefore the analysis of the validation processor 420 of whether the CEI may be satisfied with the current state of the order books). See Applicants’ Specification, paras. [0027], [0085] and [0089].

From Applicant’s statement above…

>>”It is clear from Applicants’ Specification that the locking of the subset of the one or more data structures, and thereby preventing the hardware matching processors from processing subsequently received electronic data request messages, mitigates the asymmetric latencies by avoiding additional processing by the hardware matching processors due to changing conditions (changing the state of the one or more data structures) caused by the processing of other subsequent external data electronic transaction request messages.”<<

Respectfully, avoiding additional processing would not mitigate latency and there is no teaching of this in the disclosure.  

It appears latency was used to try to solve legging risk problem (para. [0029], by others?), but Applicant is using locking order books and parallel processing, where no teaching of a nexus to these solutions with latency is provided in the disclosure.


By preventing the hardware matching processors from processing electronic data transaction request messages before determining that all of the co-dependent electronic data transaction request messages can be executed, the processing resources of the matching processor are conserved.

Even if found to be directed to fundamental economic principles or practices, commercial or legal interactions, or managing personal behavior or relations or interactions between people, the claims clearly integrate the abstract idea into a practical application which reduces the processing load on the claimed hardware matching processors, a clear technical improvement.

Accordingly, the claims are integrated into a practical application and provide an improvement to a specific technology and as such are not abstract.
34

Application Serial No. 15/392,618 LSK Ref. No. 004672-15017B-US Step 2B - Whether a Claim Amounts to Significantly More (Search for an Inventive Concept)

However, assuming, arguendo, that the Examiner concludes that the claims are directed to an abstract idea, Applicants submit that for step 2B as set forth in MPEP § 2106, the claims recite significantly more than the judicial exception. MPEP § 2106 provides that: “Step 2A Prong Two determines whether: ... [the] claim as a whole does not integrate the exception into a practical application, in which case the claim is directed to the judicial exception (Step 2A: YES) and requires further analysis under Step 2B (where it may still be eligible if it amounts to an inventive concept). See, MPEP § 2106.04(d) Integration of a Judicial Exception into A Practical Application [R-10.2019]. Further:

[t]he second part of the Alice/Mayo test is often referred to as a search for an inventive concept... an “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 573 U.S. at 27-18, 11OUSPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73,101 USPQ2d at 1966).

Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. See, MPEP §2106.05 Eligibility Step 2B: Whether a Claim Amounts to Significantly More [R-10.2019].

The claims recite limitations that amount to significantly more than the exception itself, limitations that are not well-understood, routine, or conventional in the field. The claims recite, among other limitations, “one or more data structures configured to store data indicative of at least one other previously received but unsatisfied electronic data transaction request message; a plurality of hardware matching processors configured to receive incoming electronic data transaction request messages and to transact a plurality of data items with the plurality of data items that match, as they are received, the incoming electronic data transaction request messages, for one of the plurality of data items based on a first set of transaction parameters, received over a data communication network with the at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures, the one or more data structures stored in a first non-transitory memory associated with the plurality of data items coupled with the plurality of hardware matching processors, to at least partially satisfy one or both of the incoming electronic data transaction request messages or the at least one other previously received electronic data transaction request message, each particular hardware matching processor of the plurality of hardware matching processors coupled with and assigned to a particular data structure of the one or more data structures, each particular data structure associated with a different particular data item; and a processor separate from the plurality of hardware matching processors and coupled with a second non-transitory memory and the plurality of hardware matching processors, the second non-transitory memory storing computer executable instructions that, when executed by the processor, implement: an incoming order receiver including an interface coupled with the data communications network and configured to receive incoming electronic data transaction request messages from the data communications network and store the received incoming electronic data transaction request messages in a buffer memory coupled with the incoming order receiver prior to forwarding the received incoming electronic data transaction request messages to the particular hardware matching processor for the particular data structure of the data item of the received incoming electronic data transaction request message; the incoming order receiver being further configured to receive, from the data communications network, a combined electronic data transaction request comprising a conditional execution instruction and a plurality of component electronic data transaction request messages, each for transaction of a different data item of the plurality of data items, the conditional execution instruction defining how each of the plurality of component electronic data transaction request messages are to be processed by the system; a validation processor, coupled with the incoming order receiver and the plurality of hardware matching processors, configured to, instead of forwarding each of the plurality of component electronic data transaction request messages to the plurality of hardware matching processors, determine that each of the plurality of component electronic data transaction request messages may be matched with at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures to satisfy the conditional execution instruction, the validation processor further configured to lock a subset of the one or more data structures, the subset of the one or more data structures associated with a particular data item related to at least one of the plurality of component electronic data transaction request messages to prevent modification of the stored previously received but unsatisfied electronic data transaction request messages by other subsequently received incoming electronic data transaction request messages while determining that the conditional execution instruction can be satisfied, wherein the lock of the subset of the one or more data structures comprises sending, by the validation processor, an instruction to each particular hardware matching processor of the plurality of hardware matching processors coupled with each of the subset of the one or more data structures to prohibit the modification of each particular data structure of the subset of the one or more data structures coupled therewith which prevents each particular hardware matching processor coupled with each of the subset of the one or more data structures network, wherein the validation processor is further operable to, subsequent to the lock of the subset of the one or more data structures, forward test messages for each of the plurality of component electronic data transaction request messages to the respective plurality of hardware matching processors to determine if each of component electronic data transaction request messages may be fully satisfied by at least one previously received but unsatisfied electronic data transaction request message counter thereto stored in the subset of the one or more data structures, wherein the determination includes simultaneously checking the test messages, by the respective plurality of hardware matching processors, using parallel processing; and an order forwarder, coupled with the first non-transitory memory, the validation processor, the incoming order receiver and the plurality of hardware matching processors, configured to, upon the occurrence of the validation processor determining that the conditional execution instruction can be satisfied, forward each of the plurality of component electronic data transaction request messages to the plurality of hardware matching processors in accordance with the conditional execution instruction, and upon the occurrence of the validation processor determining that the conditional execution instruction cannot be satisfied, reject the combined electronic data transaction request, wherein the validation processor is further configured to unlock the subset of the one or more data structures stored in the first non-transitory memory, only subsequent to the forwarding or rejecting, to allow modification of any of the at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the subset of the one or more data structures the subset of the one or more data structures comprises sending, by the validation processor, an instruction to each particular hardware matching processor coupled with each of the subset of the one or more data structures to allow the modification of the subset of the one or more data structures which enables each particular hardware matching processor coupled with each of the subset of the one or more data structures to process subsequently received incoming electronic data transaction request messages from the data communications network.”

The current claims include additional elements, e.g., one or more data structures, a plurality of hardware matching processors, an incoming order receiver, a validation processor, and an order forwarder, that amount to an inventive concept. The claimed invention is directed to a mechanism that controls hardware matching processors by controlling whether they can modify the necessary data structures or not (which prevents or enables their operation). The hardware matching processors of the current claims are controlled via the instructions provided by the validation processor to lock/unlock the subset of the one or more data structures to prohibit/allow the modification of the subset of the one or more data structures as claimed.

The claims provide a process that first determines that all of the co-dependent electronic data transaction request messages can be executed before processing so as to minimize the utilization of the hardware matching processors and that locks the one or more data structures stored in the first non-transitory memory while validation of an order is determined. This is a non-conventional method. As described above, and in the Applicants’ specification at paras. [0028] - [0029], prior attempts have used latency controls and predictive methods. However, there still exists a possibility that one or more legs may go unfilled. Existing systems and existing technical solutions are unable to eliminate this problem.

In particular, when a combined electronic data transaction request is received, comprising a conditional execution instruction and a plurality of component electronic data transaction request messages, each for transaction of a different data item of the plurality of data items, the claimed invention determines that each of the plurality of component electronic data transaction request messages may be matched with at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures stored in the first non-transitory memory to satisfy the conditional execution instruction. While this determination is underway, and before these electronic data transaction request messages are actually sent to those hardware matching processors for matching, the claimed system locks the subset of the one or more data structures of the first non-transitory memory and, thereby, prevents modification of the stored previously received but unsatisfied electronic data transaction request messages by other subsequently received incoming electronic data transaction request messages. This at least allows time for the system to determine that the component electronic data transaction request messages may be matched, and to get those transaction request messages to the requisite hardware matching processors, without the data against which this determination is being made changing.

Accordingly, the claims recite an inventive concept and significantly more than the judicial exception. “If the claim as a whole does amount to significantly more than the exception (there is an inventive concept in the claim) (Step 2B: YES), and thus is eligible at Pathway C, thereby concluding the eligibility analysis.” See, MPEP § 2106.05 Eligibility Step 2B: Whether a Claim Amounts to Significantly More [R-10.2019].

Should the Examiner disagree that Applicants’ claims amount to “significantly more,” Applicants request that the Examiner refer to MPEP § 2106.05 (d) entitled “Well- Understood, Routine, Conventional Activity [R-10.2019]”, (Berkheimer v. HP, Inc.) which dictates how the Examiner should properly address and support an assertion that the claims do not provide “something more,” so as to address each and every element of Applicants claim to show that the claimed limitations, in the claimed combination, were well understood, routine or conventional.

An additional element (or combination of elements) is not well-understood, routine, or conventional unless the Examiner finds, and expressly supports a rejection in writing with, one or more of the following four options:

1. An explanation based on an express statement in the specification (e.g., citation to a relevant portion of the specification) that demonstrates the well-understood, routine, conventional nature of the additional element(s);
2. A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(ID as noting the well-understood, routine, conventional nature of the additional element(s);
3. A citation to a publication (e.g., book, manual, review article) that demonstrates the well-understood, routine, conventional nature of the additional element(s); or

4. A statement that the Examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s) and the Examiner is certain, based upon his or her personal knowledge, that the additional element(s) represents well- understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use and are capable of instant and unquestionable demonstration as being well-known.

Applicants submit that, at least based on the lack of any valid rejection under 35 U.S.C. §§ 102 or 103, the Examiner cannot make any such showing that the claimed elements, in combination, are well-understood, routine, or conventional.

Accordingly, for at least these reasons, the Applicants respectfully request that the Examiner withdraw this rejection of claims 1, 2, 4, 6-11, 13-18, and 20.

Locking an order book using a command is just using software for preventing execution of an order, which is abstract.  Also, using parallel processing is just using computers.  

From Applicant’s disclosure…
“…The functions, acts or tasks illustrated in the figures or described herein may be performed by the programmed processor 202 executing the instructions 212 stored in the memory 204. The functions, acts or tasks are independent of the particular type of instructions set, storage media, processor or processing strategy and may be performed by software, hardware, integrated circuits, firmware, micro-code and the like, operating alone or in combination. Likewise, processing strategies may include multiprocessing, multitasking, parallel processing and the like.” [0057]

There is no teaching or indication that Applicant is using anything other than existing known computer technology to perform various functions.

If Applicant has improved latency, there is no teaching as to how locking order books and using parallel processing would improve latency.  At best the specification teaches locking and parallel processing for reducing legging risk.  If there is a benefit to technology, it would be incidental to reducing legging risk.  Based on the above response, the rejection is respectfully maintained but modified for the claim amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 2, 4, 6-11, 13-18, and 20 are directed to a system or method, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 10 as the claim that represents the claimed invention for analysis and is similar to system claims 1 and 17.  Claim 10 recites the limitations of:
A computer implemented method for controlling execution of multiple co-dependent transactions in an electronic data transaction processing system, the method comprising:
storing, by a processor separate from a plurality of hardware matching processors, in one or more data structures, data indicative of at least one other previously received but unsatisfied electronic data transaction request message, the one or more data structures stored in a first non-transitory memory associated with a plurality of data items coupled with a plurality of hardware matching processors, the plurality of hardware matching processors configured to receive incoming electronic request data transaction messages and to transact the plurality of data items associated therewith with the plurality of data items that match, as they are received, the incoming electronic data transaction request messages, for one of the plurality of data items based on a first set of transaction parameters, received over a data communication network with the at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures, to at least partially satisfy one or both of the incoming electronic data transaction request messages or the at least one other previously received electronic data transaction request message, each particular hardware matching processor of the plurality of hardware matching processors coupled with and assigned to a particular data structure of the one or more data structures, each particular data structure associated with a different particular item;
receiving, by the processor, a combined electronic data transaction request comprising a conditional execution instruction and a plurality of component electronic data transaction request messages, each for transaction of a different data item of the plurality of data items;
locking, by the processor, a subset of the one or more data structures, the subset of the one or more data structures associated with a particular data item related to at least one or more data structures associated with a particular data item related to at least one of the plurality of component electronic data transaction request messages to prevent modification, by other subsequently received incoming electronic data transaction request messages, of any of the at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures stored in the first non-transitory memory associated with the plurality of data items, wherein the locking comprises sending, by the processor, an instruction to each particular hardware matching processor of the plurality of hardware matching processors coupled with each of the subset of the one or more data structures to prohibit the modification of each particular data structure of the subset of the one or more data structures coupled therewith preventing each particular hardware matching processor coupled with each of the subset of the one or more data structures from processing subsequently received incoming electronic data transaction request messages from the data communication network;
validating, by the processor, instead of forwarding each of the plurality of component electronic data transaction request messages to the plurality of hardware matching processors, if each of the plurality of component electronic data transaction request messages may be matched with at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the one or more data structures stored in the first non-transitory memory associated with the plurality of data items to satisfy the conditional execution instruction;
wherein the validating further comprises forwarding, subsequent to the locking of the subset of the one or more data structures, by the processor, test messages representing the plurality of component electronic data transaction request messages to the respective plurality of hardware matching processors to determine if there is a test match, wherein the determination includes simultaneously checking the test messages, by the respective plurality of hardware matching processors, using parallel processing;
forwarding, by the processor, upon the occurrence of the processor validating to satisfy the conditional execution instruction, each of the plurality of component electronic data transaction request messages to the plurality of hardware matching processors such that the forwarded plurality of component electronic data transaction request messages are all executed by the plurality of hardware matching processors before other subsequently received incoming electronic data transaction request messages, and rejecting, upon the occurrence of the validation processor not validating to satisfy the conditional execution instruction, the combined electronic data transaction request; and
unlocking, by the processor, the subset of the one or more data structures, only subsequent to the forwarding or rejecting, to allow modification of any of the at least one other previously received but unsatisfied electronic data transaction request message counter thereto stored in the subset of the one or more data structures associated with the plurality of data items, wherein the unlocking comprises sending, by the processor, an instruction to each particular hardware matching processor coupled with each of the subset of the one or more data structures to allow the modification of the subset of the one or more data structures enabling each particular hardware matching processor coupled with each of the subset of the one ore more data structures to process subsequently received incoming electronic data transaction request messages from the data communications network.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (mitigating risk by validating) and commercial interactions (e.g. data transaction messages may be matched and satisfy the conditional execution instruction).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice or a commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claims 1 and 17 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite: hardware matching processors, processor, memory, interface, communications network, a validation processor (Claim 1); a processor, memory, hardware matching processors, communication network, a validation processor (Claim 10); and hardware matching processors, memory (Claim 17). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  See Applicant’s specification para. [0056] and using various processors and para. [0057] and using parallel processing and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more and MPEP 2106.05(h) where generally linking the judicial exception to a particular technological environment is also not indicative of a practical application.  Further, para. [0065] where some undefined system can be used.  Also, para. [0051] where non-transitory memory is computer-readable medium.  The claims include “matching processors” yet these processors are not acting on any of the steps and are at best just receiving data forwarded (e.g. Claim 10: 1) the storing step where matching processors do not act on the step of storing; 2) the validating step where the messages are not forwarded to the matching processors; and 3) the forwarding step where messages are forwarded to the matching processors).   Therefore the “matching processors” are insignificant to the claimed steps.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. The incoming order receiver and order forwarder (Claim 1) appears to possibly be software.  The data structures can be order books (para. [0093]) and locking data structures is prohibiting (locking) changes to an order book (data structure), para. [0089].  Therefore claims 1, 10, and 17 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See para. [0057] of using [existing] computer technology including parallel processing for performing the various functions.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Steps such as receiving, storing, and forwarding (transmitting) are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 10, and 17 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2, 4, 6-9, 11, 13-16, 18, and 20 further define the abstract idea that is present in their respective independent claims 1, 10, and 17 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2, 4, 6-9, 11, 13-16, 18, and 20 are directed to an abstract idea.  Thus, the claims 1, 2, 4, 6-11, 13-18, and 20 are not patent-eligible.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Prior Art Rejections
The prior art search was updated but does not result in a prior art rejection at this time.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693